1    Ronald Y. Rothstein (pro hac vice)
     RRothste@winston.com
2    WINSTON & STRAWN LLP
     35 West Wacker Drive
3    Chicago, IL 60601-9703
     Telephone: (312) 558-5600
4    Facsimile: (312) 558-5700
5    Megan L. Whipp (SBN: 319182)
     MWhipp@winston.com
6    WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
7    Los Angeles, CA 90071-1543
     Telephone:    (213) 615-1700
8    Facsimile:    (213) 615-1750
9    Attorneys for Defendant
     THE J.M. SMUCKER COMPANY
10
11
                                 UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
14
     SHELLY ROBINSON, individually and on           )   Case No. 4:18-cv-04654-HSG
15   behalf of all others similarly situated,       )
                                                    )   CLASS ACTION
16                  Plaintiff,                      )
                                                    )   [PROPOSED] ORDER GRANTING
17          vs.                                     )   REQUEST FOR TELEPHONIC
                                                    )   APPEARANCE AT THE MAY 28, 2019
18   THE J.M. SMUCKER COMPANY, an Ohio )                CASE MANAGEMENT CONFERENCE
     corporation; and DOES 1 through 10, inclusive, )
19                                                  )
                    Defendants.                     )
20                                                  )
                                                    )
21                                                  )
22
23
24
25
26
27
28

                                                                             CASE NO. 4:18-CV-04654-HSG
                                            [PROPOSED] ORDER GRANTING REQUEST FOR TELEPHONIC APPEARANCE
1           The request of Ronald Y. Rothstein, counsel for Defendant The J.M. Smucker Company, to
2    appear via telephone at the Case Management Conference scheduled for May 28, 2019 at 2:00 p.m.
3    is GRANTED. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
4    telephonic appearance.

5    Date: _________
            5/28/2019                                   __________________________
                                                        Hon. Haywood S. Gilliam, Jr.
6                                                       Judge of the Northern District
7                                                       Court of California

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                              CASE NO. 4:18-CV-4654-HSG
                                           [PROPOSED] ORDER GRANTING REQUEST FOR TELEPHONIC APPEARANCE
